          Case 1:18-cv-03635-KHP Document 56 Filed 12/10/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       12-10-18
 JUAN DAVALOS,

                                Plaintiff,
                                                            18-cv-3635 (KHP)
               -against-                                    ORDER OF DISMISSAL

 PREVITI PIZZA CORP., et al,

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, have placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements).

Plaintiff has submitted a letter detailing why he believes the proposed settlement agreement is

fair, reasonable, and adequate. (Dkt. 53.) This Court has reviewed Plaintiff’s submissions in

order to determine whether the proposed agreement represents a reasonable compromise of

the claims asserted in this action, and, in light of the totality of the relevant circumstances,

including the representations made in Plaintiff’s letter, the terms of the proposed settlement

agreement, and this Court’s own familiarity with the strengths and weaknesses of the parties’

positions (as became evident during a telephone conference and an in-person conference

conducted by this Court for the purpose of assisting the parties with settlement), it is hereby

ORDERED that:
            Case 1:18-cv-03635-KHP Document 56 Filed 12/10/18 Page 2 of 2



       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.

       2.       This Court will retain jurisdiction over this matter for the purpose of enforcing

the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this

action is hereby discontinued with prejudice and without costs, provided, however, that, within

30 days of the date of this Order, if any aspect of written documentation of the settlement is

not completed, then Plaintiff may apply by letter for the restoration of the action to the active

calendar of the Court. Further, if, within 30 days of the date of this Order, Defendants have not

provided Plaintiff with a fully executed Confession of Judgment, then Plaintiff may apply by

letter for the restoration of the action to the active calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       December 10, 2018

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 2
